Per Curiam.
Under Pamph. L. 1898, p. 19 (3 Comp. Stat., p. 4180, § 97, &e.) the relator made demand upon the respondent the board of chosen freeholders of the county of Union to issue and sell $500,000 of bonds for county park purposes.
On November 19th, 1936, bonds were sold in the principal sum of $484,000, bringing a premium of $16,017.01, making the total gross proceeds $500,017.01. The expenses and costs were $1,047.19, leaving the net proceeds at the sum of $498,-963.82. The proceeds of the sale were deposited in banks on November 19th, 1926, and interest upon such deposits was paid by the banks to the county. On December 3d, 1926, the county treasurer paid to the relator $200,000, and on December 6th, 1926, $298,962.82. This was in full of the sale price of the bonds less expenses and costs, but did not include the interest payments by the banks in which the funds had been deposited.
*655Such interest is the sole basis of the controversy between the parties.
The relator contends that this interest forms a part of the proceeds of the sale of the bonds and the respondents claim that it does not. The payment of such interest by the bank depositories was a proper and economic requirement which should have been and was required and exacted by the respondents, and, in our judgment, was properly a part of the proceeds of the sale of such bonds. Had interest accrued upon such bonds from their date until taken up and paid for by the successful bidders, such interest admittedly, we think, would have become a part of the proceeds of the sale, and we are unable to distinguish between such a situation and the condition now before us.
A peremptory writ of mandamus may issue, directed to the respondents, requiring the payment to relators of the amount of interest paid to the former upon such bank deposits.